Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 1 of 14 Page ID #:662



 1
 2
 3
 4
 5
                                                                    O
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DIANE A. H.,                                    Case No. 5:20-CV-00168 KES
12                       Plaintiff,
13          v.                                     MEMORANDUM OPINION AND
                                                          ORDER
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                         Defendant.
16
17
18                                            I.
19                                    BACKGROUND
20         Plaintiff Diane A. H. (“Plaintiff”) attended college for two or three years and
21   received a certificate to work as a dental assistant. Administrative Record (“AR”)
22   41, 191. From 1988 until 2013, she worked as a hospital data coordinator
23   collecting information about patient history and treatment from medical charts and
24   inputting the data into a laptop computer. AR 44–45, 192. She stopped working in
25   January 2013 when the hospital eliminated her position. AR 46, 191–92. As of
26   October 2018, she could drive a car, maintain a routine for performing self-care,
27   household chores, and meal preparation, do jigsaw puzzles, visit with friends, and
28   shop. AR 42–44.
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 2 of 14 Page ID #:663



 1         In March 2016, Plaintiff applied for Title II Social Security Disability
 2   Insurance Benefits (“DIB”), alleging that she became unable to work on January 1,
 3   2014, due to various physical impairments and the mental impairments of
 4   depression and anxiety. AR 19, 168–72, 190. On October 29, 2018, an
 5   Administrative Law Judge (“ALJ”) conducted a hearing at which Plaintiff, who was
 6   represented by counsel, appeared and testified, as did a vocational expert (“VE”).
 7   AR 34–60. On November 30, 2018, the ALJ issued an unfavorable decision. AR
 8   19–29.
 9         The ALJ found that Plaintiff suffered from the severe, medically
10   determinable impairments of fibromyalgia, degenerative joint/disc disease of the
11   lumbar spine, and hepatitis. AR 21. The ALJ further found that Plaintiff’s
12   medically determinable mental impairment of depressive disorder was nonsevere,
13   because it caused only mild limitations in the four relevant areas of mental
14   functioning. AR 22–23.
15         The ALJ found that Plaintiff had a residual functional capacity (“RFC”) to
16   perform light work with the following additional restrictions: “[She] may not climb
17   ladders, ropes or scaffolds and may perform all other postural activities on an
18   occasional basis. [She] must avoid concentrated exposure to temperature extremes,
19   vibration and hazards, such as unprotected heights and dangerous machinery.” AR
20   24. Based on the RFC analysis and the VE’s testimony, the ALJ found that
21   Plaintiff could do her past relevant work as a medical records data clerk, Dictionary
22   of Occupational Titles (“DOT”) 245.362-010.1 AR 28–29. The ALJ concluded
23   that Plaintiff was not disabled from January 1, 2014, through the date of his
24   decision. AR 29.
25
26
27         1
           The ALJ’s decision inadvertently labels the medical records data clerk as
28   DOT 243.362-010. Compare AR 28, with id. 56, 74–75, 91–92.

                                               2
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 3 of 14 Page ID #:664



 1                                             II.
 2                                  ISSUES PRESENTED
 3         Issue One: Whether the ALJ’s step-two finding that Plaintiff suffered from
 4   no severe mental impairment is supported by substantial evidence?
 5         Issue Two: Whether the ALJ “erred by failing to include the mild mental
 6   limitations in determining the RFC.”
 7         (Dkt. 24, Joint Stipulation [“JS”] at 4.)
 8                                            III.
 9            SUMMARY OF THE MENTAL IMPAIRMENT EVIDENCE
10         In December 2014 through April 2016, mental status examinations by
11   Plaintiff’s primary care physicians were unremarkable. They invariably found her
12   to be alert, cooperative, and fully oriented, with normal speech and cognitive
13   function. AR 262, 268, 271, 283, 298, 364. On examination, anxiety and
14   depression symptoms were not present and she showed no signs of memory loss.
15   AR 271, 274, 286, 289, 291, 297, 363.
16         In October 2015, Plaintiff was referred to the Arthritis Medical Clinic for a
17   rheumatology evaluation. AR 306. Plaintiff complained of depression, stress,
18   anxiety, memory loss, and difficulty with concentration related to her fibromyalgia.
19   AR 306, 309. However, on examination, she was alert and fully oriented, with
20   appropriate affect and demeanor, intact memory, and good insight and judgment.
21   AR 307. Plaintiff was assessed with fibromyalgia and osteoarthritis. AR 307.
22   While Plaintiff continued to complain of depression and anxiety related to her
23   fibromyalgia from January through June 2016, mental status examination found her
24   alert and oriented, with appropriate affect and demeanor, intact recent and remote
25   memory, and good insight and judgment. AR 327, 337–38, 340. In August,
26   September, and October 2016, neurological examinations were unremarkable. AR
27   360, 371, 375. Plaintiff was neither diagnosed with depression or anxiety nor
28   referred for psychiatric treatment.
                                                3
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 4 of 14 Page ID #:665



 1         In August 2015, Anthony Benigno, Psy.D., a clinical psychologist, conducted
 2   a complete psychological evaluation at the request of the Commissioner. AR 353–
 3   58. Dr. Benigno reviewed the available medical records, obtained historical
 4   information from Plaintiff, conducted a mental status examination, and performed a
 5   battery of tests. AR 353. Plaintiff, who arrived early and alone for her
 6   appointment, reported that she has had anxiety since 2006 and depression since
 7   2011 but denied seeking or receiving any treatment aside from taking Cymbalta.2
 8   AR 353, 357. During a typical day, Plaintiff watched television, gardened, and
 9   read. At 354. She acknowledged being able to independently dress, bathe,
10   complete household chores, pay bills, use a telephone, shop, do laundry, make
11   meals, drive, and manage her own funds. AR 354. Plaintiff reported socializing
12   with neighbors and friends but did not get along well with her family. AR 354.
13         On examination, Plaintiff was alert, attentive, and cooperative. AR 355. She
14   “demonstrate[d a] willingness to complete tasks and appeared to be putting forth
15   [her] best effort.” AR 355. Plaintiff was oriented to person, but not to time, place,
16   and purpose of examination. AR 355. Her thoughts were coherent and logical,
17   with appropriate content. AR 355. Dr. Benigno found that Plaintiff’s current
18   intellectual functioning was in “the borderline range.” AR 355. Plaintiff’s mood
19   was dysthymic/anxious with restricted range of affect. AR 355. Her immediate,
20   recent, and remote memory were intact. AR 355. She demonstrated an adequate
21   attention span and was able to sustain concentration and work without distraction.
22   AR 355. While Dr. Benigno found that Plaintiff’s insight into her illness was poor,
23   her fund of knowledge and judgment for commonsense hypothetical events were
24   adequate. AR 355.
25
26
           2
             Cymbalta (duloxetine) is an antidepressant that is used to treat both major
27   depressive disorder and general anxiety disorder. <www.drugs.com> (last visited
28   Nov. 25, 2020).

                                               4
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 5 of 14 Page ID #:666



 1         As for the test results, Plaintiff was in the “severely impaired range” on the
 2   Trail Making Test, Parts A and B.3 AR 355–56. On the Wechsler Adult
 3   Intelligence Scale, Plaintiff’s general intellectual functioning was in the “borderline
 4   range.” AR 356. On the Wide Range Achievement Test, no indications of a
 5   learning disability were found. AR 356. Dr. Benigno diagnosed “probable”
 6   anxiety disorder, depressive disorder, and borderline intellectual functioning, and
 7   assessed a Global Assessment of Functioning (“GAF”) score of 75.4 He opined that
 8   Plaintiff would have no difficulty understanding, remembering, and carrying out
 9   short, simplistic instructions or managing her own finances. AR 357. He further
10   opined that Plaintiff would have mild difficulty understanding, remembering, and
11   carrying out detailed and complex instructions; making simplistic work-related
12   decisions without special supervision; responding to change in a workplace setting;
13   maintaining persistence and pace in a normal workplace setting; or interacting with
14         3
              “The Trail Making Test is a neuropsychological test of visual attention and
15   task switching. It consists of two parts in which the subject is instructed to connect
     a set of 25 dots as quickly as possible while still maintaining accuracy. The test can
16   provide information about visual search speed, scanning, speed of processing,
17   mental flexibility, as well as executive functioning. It is sensitive to detecting
     cognitive impairment associated with dementia, for example, Alzheimer’s disease.”
18   <https://en.wikipedia.org/wiki/Trail_Making_Test> (last visited Nov. 25, 2020)
19   (footnote omitted).
           4
20            “A GAF score is a rough estimate of an individual’s psychological, social,
     and occupational functioning used to reflect the individual’s need for treatment.”
21   Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998). The GAF includes a
22   scale ranging from 0–100 and indicates a “clinician’s judgment of the individual’s
     overall level of functioning.” American Psychiatric Association, Diagnostic and
23   Statistical Manual of Mental Disorders 32 (4th ed. text rev. 2000) (hereinafter
24   DSM–IV). According to DSM–IV, a GAF score of 71–80 suggests that if
     symptoms are present, they are “transient and expectable reactions to psychosocial
25   stressors” and cause “no more than slight impairment in social, occupational or
26   school functioning.” Id. 34. “Although GAF scores, standing alone, do not control
     determinations of whether a person’s mental impairments rise to the level of a
27   disability (or interact with physical impairments to create a disability), they may be
28   a useful measurement.” Garrison v. Colvin, 759 F.3d 995, 1003 n.4 (9th Cir. 2014).

                                                5
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 6 of 14 Page ID #:667



 1   appropriately with supervisors, coworkers, and peers on a consistent basis. AR
 2   357. Finally, Dr. Benigno opined that Plaintiff would have moderate difficulty
 3   complying with job rules such as safety and attendance. AR 357.
 4         In September 2016, Harvey Bilik, Psy.D., a state agency consultant, reviewed
 5   the medical record and concluded that Plaintiff had mild restriction of activities of
 6   daily living, mild difficulties in maintaining social functioning, and mild difficulties
 7   in maintaining concentration, persistence, or pace. AR 68–69. Dr. Bilik opined
 8   that “[Plaintiff] can understand and remember simple and detailed—but perhaps not
 9   complex—instructions. [She] can carry out simple and detailed—but perhaps not
10   complex—instructions over the course of a normal workweek. [Plaintiff] can
11   interact appropriately with others. [She] can adapt despite any limitations in this
12   domain.” AR 74.
13         From October 2016 through July 2018, mental status examinations were
14   normal—Plaintiff was alert, cooperative, and fully oriented with an appropriate
15   affect and intact memory. AR 417, 420, 423, 427, 428, 430, 432, 436, 439, 442,
16   444, 498. In November 2016, January 2017, and July 2017, Plaintiff exhibited no
17   signs of depression or anxiety. AR 436, 439, 446, 497. In March 2017, Plaintiff’s
18   certified nurse practitioner did not assess any mental impairments related to
19   Plaintiff’s fibromyalgia. AR 362, 505.
20         In December 2016, R. Waranch, Ph.D., a state agency consultant, reviewed
21   the medical record and concluded that Plaintiff had a mild restriction of activities of
22   daily living but moderate difficulties in maintaining social functioning and in
23   maintaining concentration, persistence, or pace. AR 85. Dr. Waranch opined that:
24         [Plaintiff] is capable of understanding, remembering and carrying out
25         short, simplistic instructions but would have difficulty with more
26         detailed and complex instructions. [She] would be able to interact
27         with the public, supervisors and coworkers if contacts were
28         intermittent and not prolonged. [Plaintiff] would be capable of
                                                6
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 7 of 14 Page ID #:668



 1         completing a workday/workweek without interruption and working at
 2         a consistent pace. [She] is capable of adapting to changes and
 3         pressures in the workplace related to performing simple tasks.
 4   AR 91.
 5                                            IV.
 6                                      DISCUSSION
 7   A.    Plaintiff Did Not Have a Severe Mental Impairment.
 8         Plaintiff contends that the ALJ erred at step two in failing to find that her
 9   mental impairment was severe. (JS at 4–14, 19.) By its own terms, the evaluation
10   at step two is a de minimis test intended to weed out the most minor of
11   impairments. See Bowen v. Yuckert, 482 U.S. 137, 153–54 (1987) (O’Connor, J.,
12   concurring); Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001) (“We have
13   defined the step-two inquiry as a de minimis screening device to dispose of
14   groundless claims.”). An impairment is not severe only if the evidence establishes
15   a slight abnormality that has only a minimal effect on an individual’s ability to
16   work. Smolen, 80 F.3d at 1290; see 20 C.F.R. § 404.1520a(d)(1) (“If we rate the
17   degrees of your limitation as ‘none’ or ‘mild,’ we will generally conclude that your
18   impairment(s) is not severe, unless the evidence otherwise indicates that there is
19   more than a minimal limitation in your ability to do basic work activities.”)
20         The ALJ’s step-two finding of no severe mental impairment was supported
21   by substantial evidence. The ALJ acknowledged that Plaintiff’s depressive disorder
22   was a medically determinable impairment. AR 22. Nevertheless, the ALJ found
23   that at most Plaintiff had only a mild limitation in understanding, remembering, and
24   applying information, and in concentrating, persisting, and maintaining pace. AR
25   22. While Plaintiff endorsed memory loss, brain fog, and difficulty with
26   concentration, neurological examinations by Plaintiff’s treating physicians found no
27
28
                                               7
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 8 of 14 Page ID #:669



 1   abnormalities.5 AR 22 (citing AR 360, 363, 442, 444). While Dr. Benigno found
 2   deficits in Plaintiff completing the Trail Making Test, her immediate, recent, and
 3   remote memories were intact, and Dr. Benigno concluded that Plaintiff had
 4   adequate memory, fund of knowledge, attention, and concentration. AR 22, 355–
 5   56. The ALJ next found that at most Plaintiff had only a mild limitation in
 6   interacting with others. AR 22. Plaintiff did not allege any problems with getting
 7   along with others, and at her medical appointments, and the consultative
 8   examination, her doctors routinely assessed Plaintiff as “cooperative.” AR 22
 9   (citing AR 268, 271, 283, 355, 417, 423, 430, 432). Finally, the ALJ found that at
10   most Plaintiff had mild limitation in adapting or managing herself. AR 22.
11   Therefore, the ALJ concluded that Plaintiff’s mental impairment was nonsevere.
12   AR 23.
13         Plaintiff failed to demonstrate that her depression or anxiety caused more
14   than minimal limitations on her ability to perform basic mental work activities.
15   Plaintiff does not identify—and this Court cannot locate—any evidence from her
16   treating physicians that contradicts the ALJ’s findings. Instead, Plaintiff contends
17   that the ALJ should have adopted Dr. Benigno’s opinion that Plaintiff had moderate
18   difficulty in complying with work rules such as safety and attendance. (JS at 12–
19   13.) The ALJ gave Dr. Benigno’s opinion “significant weight” but rejected this one
20   moderate limitation because Dr. Benigno did not explain why Plaintiff would have
21   difficulties in this one area and “finding no evidence of [Plaintiff’s] failing to meet
22   medical, social or other obligations on the record.”6 AR 23. Plaintiff argues that it
23
           5
             The ALJ partially rejected Plaintiff’s subjective symptom statements,
24
     finding her reported pain levels and alleged functional limitations inconsistent with
25   the medical evidence, the clinical findings, and Plaintiff’s “retained independence
     and robust activities of daily living.” AR 25–26, 28. Plaintiff does not contest the
26
     ALJ’s partial rejection of her subjective statements.
27         6
             For claims filed before March 27, 2017, such as Plaintiff’s, the ALJ must
28   explain the weight given to medical source opinions. 20 C.F.R. § 404.1527(c).

                                                8
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 9 of 14 Page ID #:670



 1   “appear[s] that [ ] Dr. Benigno’s opinion was based in part on the Trail Making
 2   Test.” (JS at 12.) However, there is nothing in Dr. Benigno’s opinion to support
 3   Plaintiff’s mere speculation. Indeed, Dr. Benigno emphasized that Plaintiff drove
 4   herself and arrived alone and early to the examination. AR 353, 357. Plaintiff does
 5   not identify what aspects of the Trail Making Test implicate either safety or
 6   attendance. Further, as the ALJ noted, Dr. Benigno’s moderate limitation
 7   assessment in this one area was inconsistent with assigning Plaintiff a GAF score of
 8   75, which suggests that if symptoms are present, they are “transient and expectable
 9   reactions to psychosocial stressors” and cause “no more than slight impairment in
10   social, occupational or school functioning.” DSM-IV 34; see AR 22–23; see also
11   Schamel v. Astrue, No. 4:09CV1729, 2011 WL 864975, at *15, 2011 U.S. Dist.
12   LEXIS 24418, at *42 (E.D. Mo. Mar. 10, 2011) (finding that a GAF score of 80
13   “reflects transient, non-severe symptoms”).
14         Plaintiff also asserts that because the ALJ gave “some weight” to Dr. Bilik’s
15   opinion, the ALJ should have adopted Dr. Bilik’s multiple moderate limitations
16   which “represents a severe impairment.” (JS at 9.) In Dr. Bilik’s mental RFC
17   assessment, he found that Plaintiff was moderately limited in her ability to
18   understand, remember, and carry out detailed instructions; maintain attention and
19   concentration for extended periods; sustain an ordinary routine without special
20   supervision; complete a normal workday and workweek without interruptions from
21   psychologically based symptoms and to perform at a consistent pace without an
22   unreasonable number and length of rest periods; respond appropriately to changes
23   in the work setting; and set realistic goals or make plans independently of others.
24   AR 72–73. But the ALJ merely gave “some weight to the assessment by Dr.
25   Bilik . . . that [Plaintiff’s] depression and anxiety disorders were non-severe.” AR
26   23; see AR 68 (Dr. Bilik finding that Plaintiff had only mild restriction of activities
27   of daily living, difficulties in maintaining social functioning, and difficulties in
28   maintaining concentration, persistence, or pace).
                                                 9
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 10 of 14 Page ID #:671



 1         The weight to be afforded the opinions of nontreating physicians, such as Dr.
 2   Bilik, “depends ‘on the degree to which they provide supporting explanations for
 3   their opinions.’” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1201 (9th Cir.
 4   2008) (quoting 20 C.F.R. § 404.1527(d)(3)); see also Holohan v. Massanari, 246
 5   F.3d 1195, 1202 (9th Cir. 2001) (“Generally, a treating physician’s opinion carries
 6   more weight than an examining physician’s, and an examining physician’s opinion
 7   carries more weight than a reviewing [(nonexamining)] physician’s.”); accord
 8   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Here, the only evidence of
 9   any mental limitations was from Dr. Benigno’s consultative examination.7 As
10   discussed above, the ALJ supported his decision giving Dr. Benigno’s opinion
11   significant weight with substantial evidence. “[T]he ALJ is the final arbiter with
12   respect to resolving ambiguities in the medical evidence.” Tommasetti v. Astrue,
13   533 F.3d 1035, 1041 (9th Cir. 2008). On this record, the ALJ reasonably rejected
14   Dr. Bilik’s opinion to the extent that it indicated any moderate functional
15   limitations.
16         Even if the ALJ should have adopted Dr. Bilik’s opinion as the proper
17   interpretation of Dr. Benigno’s examination, the error was harmless. See Burch v.
18   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“A decision of the ALJ will not be
19   reversed for errors that are harmless.”). Plaintiff argues that Dr. Bilik’s opinion that
20   Plaintiff suffers from moderate limitations in performing complex tasks precludes
21   her from doing any work that requires reasoning level 4, including her past relevant
22   work. (JS at 10.) The DOT addresses a job’s level of simplicity by assigning a
23   general educational development (“GED”) rating for reasoning development. The
24
           7
             Dr. Bilik cited two examinations by Plaintiff’s treating rheumatologist as
25   evidence of “active depression, stress/anxiety, mood swing.” AR 67. However,
26   these assessments were subjective symptom statements made by Plaintiff, and in a
     psychiatric examination done on the same date, the rheumatologist found Plaintiff
27   alert and oriented, with appropriate affect and demeanor, intact recent and remote
28   memory, and good judgment and insight. AR 322, 337–38.

                                               10
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 11 of 14 Page ID #:672



 1   DOT’s GED reasoning scale ranges from level 1 (lowest) to level 6 (highest).
 2   Reasoning level 4 requires workers to “apply principles of rational systems to solve
 3   practical problems and deal with a variety of concrete variables in situations where
 4   only limited standardization exists; interpret a variety of instructions furnished in
 5   written, oral, diagrammatic, or schedule form.” DOT Appendix C. Examples of
 6   rational systems include “bookkeeping, internal combustion engines, electric wiring
 7   systems, house building, farm management, and navigation.” Id. Other jobs that
 8   require reasoning level 4 include real estate agent (DOT 250.357-018), billing clerk
 9   (DOT 214.362-042), inspector (DOT 806.264-014), residential manager (DOT
10   186.167-018), and wedding consultant (DOT 299.357-018).8
11         Dr. Bilik did not use the DOT’s GED reasoning levels to define Plaintiff’s
12   functional limitations, but he did distinguish between simple, detailed, and complex
13   tasks. AR 74. He found that Plaintiff could do “simple and detailed” tasks but
14   “perhaps not” complex tasks. AR 74; cf. AR 357 (Dr. Benigno opining that
15   Plaintiff would have only mild difficulty with both detailed and complex
16   instructions). The ALJ could reasonably interpret Dr. Bilik’s opinion as referring to
17   jobs with reasoning levels 1 or 2 as “simple,” jobs with reasoning levels 3 or 4 as
18   “detailed,” and jobs with reasoning levels 5 or 6 as “complex.” The DOT does not
19   use the work “complex” to describe level 4 reasoning. Level 4 reasoning involves
20
           8
             In contrast, reasoning level 3 is defined as the ability to follow written, oral,
21   or diagrammatic instructions and to deal with problems involving several variables
22   from a standardized situation. DOT Appendix C. Driving jobs often require
     reasoning level 3. See, e.g., sales route driver (DOT 292.353-010), taxi driver
23   (DOT 913.463-018), light truck driver (DOT 906.683-022), and heavy truck driver
24   (DOT 905.663-014). Reasoning level 5 requires workers to “[a]pply principles of
     logical or scientific thinking to define problems, collect data, establish facts, and
25   draw valid conclusions. Interpret an extensive variety of technical instructions in
26   mathematical or diagrammatic form. Deal with several abstract and concrete
     variables.” DOT Appendix C. Jobs requiring reasoning level 5 include loan officer
27   (DOT 186.267-018), land agent (DOT 186.117-058), and director of rehabilitation
28   services (DOT 076.117-010).

                                                11
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 12 of 14 Page ID #:673



 1   concrete rather than abstract variables with some standardization, albeit limited.
 2   This kind of reasoning should not be described with the highest available
 3   descriptor, i.e., “complex.” Thus, even fully crediting Dr. Bilik’s opinions would
 4   not establish that Plaintiff could not do work that requires level 4 reasoning.
 5   Indeed, upon initial review, the Commissioner concluded that Dr. Bilik’s mental
 6   functional assessment would not preclude Plaintiff from performing her past
 7   relevant work. AR 66, 75; see AR 104 (“Although you have been experiencing
 8   some anxiety and depression, there are no indications that this imposes major
 9   limitations upon your ability to think, communicate, and follow basic instructions
10   or to function adequately in your usual activities. … [T]hese limitations do not
11   prevent you from performing work you have done in the past ….”).
12         Plaintiff further argues that Dr. Waranch’s opinion “confirms the presence of
13   a severe mental impairment.” (JS at 13.) Dr. Waranch opined that Plaintiff
14   suffered from multiple moderate impairments and could not perform detailed or
15   complex tasks. AR 89–91. The ALJ gave Dr. Waranch’s opinion “little weight,”
16   finding that it was “based, at least in part, on his finding that [Plaintiff] suffered
17   from a neurocognitive disorder, that [Plaintiff] neither alleged, nor that was
18   diagnosed by any of [Plaintiff’s] treating physicians or the psychological
19   consultative examiner, after administering a barrage of psychometric assessments.”
20   AR 23; see AR 84 (Dr. Wallach stating that Plaintiff has a “Neurocog dis”). As the
21   ALJ noted, not only is there no such diagnosis by any of Plaintiff’s treating
22   physicians, but the consultative examiner’s interpretation of his own testing is
23   deserving of significant weight. AR 23. Indeed, Dr. Benigno’s “opinion alone
24   constitutes substantial evidence, because it rests on his own independent
25   examination of [Plaintiff].” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.
26   2001); see Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (“Reports of
27   consultative physicians called in by the Commissioner may serve as substantial
28   evidence.”) (citation omitted); cf. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007)
                                                 12
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 13 of 14 Page ID #:674



 1   (ALJ errs in relying on examining physician who does not conduct his own
 2   examination but instead relies “on the same clinical findings as a treating
 3   physician[ ] but differs only in his or her conclusions”).
 4   B.    Plaintiff’s Mild Mental Limitations Did Not Limit Her Ability To Work.
 5         Plaintiff contends that even assuming her mental limitations were only mild,
 6   they should have been included in the RFC. (JS at 20–23, 25–26.) In assessing a
 7   claimant’s RFC, an ALJ must consider the combined effect of all of the claimant’s
 8   medically determinable physical and mental impairments, whether severe or
 9   nonsevere. 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2); see SSR 96-8p, at *5 (“In
10   assessing RFC, the adjudicator must consider limitations and restrictions imposed
11   by all of an individual’s impairments, even those that are not ‘severe.’”); accord AR
12   20 (ALJ noting that in making his RFC finding, he “must consider all of
13   [Plaintiff’s] impairments, including impairments that are not severe”). “The RFC
14   therefore should be exactly the same regardless of whether certain impairments are
15   considered ‘severe’ or not.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.
16   2017).
17         Here, the ALJ considered Plaintiff’s depression, which the ALJ found to be a
18   medically determinable mental impairment, in assessing her RFC. He
19   acknowledged that Plaintiff testified to brain fog, problems concentrating, fatigue,
20   and lethargy. AR 25, 27. Nevertheless, the ALJ emphasized that Plaintiff’s
21   physicians reported she was alert and understood her various diagnoses, regularly
22   presented in “no acute distress,” and readily communicated her symptoms. The
23   ALJ also noted that medical records indicated Plaintiff had a “high level of
24   functioning,” drove herself to medical appointments and social visits, and managed
25   self-care tasks and household and outside chores without assistance. AR 25. As
26   discussed above, Plaintiff has not identified any evidence from her treating sources
27   that implicated her ability to perform basic mental work activities. “The mere
28   existence of an impairment is insufficient proof of a disability.” Matthews v.
                                               13
Case 5:20-cv-00168-KES Document 25 Filed 12/01/20 Page 14 of 14 Page ID #:675



 1   Shalala, 10 F.3d 678, 680 (9th Cir. 1993); see Key v. Heckler, 754 F.2d 1545, 1549
 2   (9th Cir. 1985) (“The mere diagnosis of an impairment … is not sufficient to
 3   sustain a finding of disability.”); accord Lundell v. Colvin, 553 F. App’x 681, 684
 4   (9th Cir. 2014). Here, Plaintiff has failed to demonstrate what functional
 5   limitations resulted from her mental impairment. See Valentine v. Comm’r Soc.
 6   Sec. Admin., 574 F.3d 685, 692 n.2 (9th Cir. 2009) (because the claimant “[did] not
 7   detail what other physical limitations follow from the evidence of his knee and
 8   should injuries, besides the limitations already listed in the RFC,” the court
 9   “reject[ed] any invitation to find that the ALJ failed to account for [the claimant’s]
10   injuries in some unspecified way”). In sum, the ALJ provided substantial evidence
11   for determining that Plaintiff’s medically determinable mental impairment did not
12   restrict her RFC.
13                                             V.
14                                      CONCLUSION
15         For the reasons stated above, IT IS ORDERED that judgment shall be
16   entered AFFIRMING the decision of the Commissioner.
17
18   DATED: December 1, 2020                        ______________________________
19                                                  KAREN E. SCOTT
                                                    United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                               14
